Citation Nr: 1104946	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-46 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a video 
conference hearing in July 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the present case, the Veteran has reported experiencing 
bilateral hearing loss and tinnitus since basic training during 
service.  The claims file includes a letter from Stephen E. 
Parey, M.D., who noted that the Veteran was recently seen at his 
office for tinnitus and hearing loss and that "[h]e did not have 
any trouble until after he was in the military in the Army for a 
year from 1965 to 1966."  This letter was accompanied by an 
audiological testing graph indicating impairment at the 3000 and 
4000 Hertz levels.  Despite this evidence, the Veteran has not, 
to date, been afforded a VA audiological examination to address 
the nature and etiology of his claimed disabilities.  The Board 
finds that Dr. Parey's letter is sufficient to warrant that such 
an examination be conducted prior to a final Board adjudication 
of these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, conducted by an 
appropriate examiner who has reviewed the 
claims file in conjunction with the 
examination.  The examination should 
encompass pure tone threshold and Maryland 
CNC testing, and the examiner should render 
diagnoses corresponding to the Veteran's 
claimed bilateral hearing loss and tinnitus.  
If either disability is not diagnosed, the 
examiner should address this determination in 
light of the September 2009 letter from Dr. 
Parey and the accompanying audiological 
examination report.  For each diagnosed 
disability, the examiner must render an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to an incident of 
service, including noise exposure.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The Veteran's claims must then be 
readjudicated.  If either claim remains 
denied, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


